United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0263
Issued: April 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2016 appellant, through counsel, filed a timely appeal from an
October 19, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel contended that appellant’s attending physician established her
occupational disease claim through his June 18, 2016 report.
FACTUAL HISTORY
On July 6, 2016 appellant, then a 50-year-old window clerk filed an occupational disease
claim (Form CA-2) alleging that she developed a series of conditions, including lumbar herniated
discs, lumbar degenerative disc disease, lumbar spinal stenosis, and spondylolisthesis. She also
alleged thoracic disc protrusion, spondylosis, and arterolisthesis as well as cervical spondylosis,
and neuroforaminal narrowing. Appellant asserted that she developed bilateral rotator cuff tears
and impingement, right shoulder bicipital tendinitis, right shoulder tears and osteodegenerative
changes, as well as left shoulder osteodegenerative changes at the acromioclavicular (AC) joint.
She attributed these conditions to 20 years of repetitive duties as a mail distributor or window
clerk including repeated lifting, pushing, and pulling heavy mail. Appellant noted that she was
also required to twist and bend to lift and process mail eight hours a day, five days a week. She
first became aware of her conditions on March 11, 2016 and first attributed the conditions to her
federal employment on that same date.
Dr. Ira J. Sutton, a Board-certified family practitioner, provided a summary of appellant’s
office visits beginning March 19, 2015. On March 19, 2015 he diagnosed sacroiliac joint strain
due to rotation of her back at work. Dr. Sutton noted on April 7, 2015 that appellant reported a
back injury occurring on March 18, 2015 while lifting mail trays and boxes. He diagnosed
persistent low back pain. On June 17, 2015 appellant developed increased right low back pain
with radiation to her groin after sitting on the floor. She underwent a magnetic resonance
imaging (MRI) scan which Dr. Sutton found demonstrated multilevel disc disease on
June 8, 2015. On December 14, 2015 appellant reported shoulder pain, right low back pain, and
knee pain which she attributed to standing and sorting letters at work. Dr. Sutton provided
appellant with light-duty work restrictions on March 16, 2016 due to persistent back and
shoulder pain. He listed appellant’s diagnostic testing including a 2008 MRI scan which
demonstrated left shoulder impingement with rotator cuff tear. A June 26, 2015 MRI scan
showed herniated lumbar disc with osteodegenerative changes. Appellant underwent a right
shoulder MRI scan on June 8, 2016 which demonstrated a partial tear of the supraspinatus tendon
at insertion on the humeral head as well as a possible degenerative tear of the superior labrum.
Dr. Sutton diagnosed lumbosacral degenerative disc disease with radiculopathy, bilateral
shoulder rotator cuff injuries, bilateral knee osteoarthritis, and chronic asthma. He opined that
appellant had developed multiple orthopedic conditions related to her employment and had failed
to respond sufficiently to return to work. Dr. Sutton concluded:
“Due to the progressive nature of her back and shoulder injuries, she is no longer
able to perform any of the tasks required of her position, including lifting,
reaching, pushing, and pulling. Her back injury is permanent, and will not
improve, the right shoulder may show some temporary improvement; however,
the degenerative changes will be progressive. The arthritic conditions of the spine
and shoulders are irreversible and will continue indefinitely.”

2

Dr. Yasmin Dhar, a Board-certified orthopedic surgeon, examined appellant on June 20,
2016 due to her right shoulder pain. She noted that appellant’s shoulder pain began in 2008 and
was not due to any specific injury. Dr. Dhar found tenderness in the bicipital groove, well as
pain and weakness with supraspinatus testing. She reviewed appellant’s June 8, 2016 MRI scan
and found a labral tear with tendinopathy of the biceps and tendinosis of the supraspinatus.
Dr. Dhar diagnosed sprain of the right rotator cuff capsule and bicipital tendinitis of the right
shoulder. She recommended right shoulder arthroscopy with decompression and likely an open
biceps tenodesis.
Appellant had a cervical MRI scan on June 21, 2016 which demonstrated multilevel
spondylosis with neuroforaminal narrowing. On June 22, 2016 she had a left shoulder MRI scan
which showed osteodegenerative changes at the AC joint and partial tear of the supraspinatus
tendon. A July 1, 2016 thoracic MRI scan revealed a T9-10 moderate right disc protrusion. On
July 2, 2016 appellant underwent a lumbar MRI scan which demonstrated multilevel
degenerative disc bulges, degenerative spondylosis, mild spinal stenosis at L3-4, and
spondylolisthesis of L3 on L4.
In a letter dated September 9, 2016, OWCP listed the evidence received and requested
additional medical evidence substantiating that the diagnosed conditions were caused or
aggravated by appellant’s work. It afforded her 30 days for a response.
On September 25, 2016 counsel resubmitted Dr. Sutton’s three-page summary of her
medical treatment beginning on March 19, 2015. In a letter dated September 29, 2016, he
contended that Dr. Sutton’s report was sufficient to establish appellant’s occupational disease
claim.
By decision dated October 19, 2016, OWCP denied appellant’s occupational disease
claim. It found that the medical evidence of record was insufficient to establish a causal
relationship between appellant’s diagnosed condition and her accepted employment duties.
OWCP noted that the medical evidence did not contain medical reasoning.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA and that the claim was timely filed within the applicable time limitation
period of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
3

Supra note 2.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

3

presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by the employment is insufficient to establish causal relation.5
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted factors of her federal employment.
In support of her occupational disease claim, appellant described her employment duties
including twisting, bending, lifting, pushing, and pulling heavy mail. She also submitted medical
evidence diagnosing specific conditions. Dr. Dhar diagnosed sprain of the right rotator cuff
capsule and bicipital tendinitis of the right shoulder. Dr. Sutton diagnosed lumbosacral
degenerative disc disease with radiculopathy, bilateral shoulder rotator cuff injuries, and bilateral
knee osteoarthritis.
The Board finds that the medical evidence of record is insufficient to establish a causal
relationship between appellant’s diagnosed conditions and her accepted employment duties.
Dr. Dhar did not provide an opinion expressing whether or not appellant’s right shoulder
condition was due to her specified employment duties.6 Her report is therefore insufficient to
meet appellant’s burden of proof to establish an occupational disease claim.
Dr. Sutton opined that appellant had developed multiple orthopedic conditions related to
her employment, but he did not provide a detailed account of the specific employment duties
which he believed caused her diagnosed conditions of lumbosacral degenerative disc disease
with radiculopathy, bilateral shoulder rotator cuff injuries, and bilateral knee osteoarthritis.
Without a complete factual background, his report is insufficient to establish an occupational
disease claim for those diagnosed conditions.7
Dr. Sutton described four specific employment injuries. He noted on March 19, 2015
that appellant developed sacroiliac joint strain due to rotation of her back at work. Dr. Sutton
also reported on April 7, 2015 that appellant reported a back injury occurring on March 18, 2015
while lifting mail trays and boxes resulting in persistent low back pain. He noted that on
5

Lourdes Harris, 45 ECAB 545, 547 (1994).

6

See Y.D., Docket No. 16-1896 (issued February 10, 2017); see also D.R., Docket No. 16-0528 (issued
August 24, 2016).
7

See supra note 5.

4

June 17, 2015 appellant developed increased right low back pain with radiation to her groin after
sitting on the floor. On December 14, 2015 appellant reported shoulder pain, right low back
pain, and knee pain which she attributed to standing and sorting letters at work. With regard to
three of these four claimed work-related injuries, Dr. Sutton did not provide a diagnosed medical
condition. The Board has held that the mere diagnosis of “pain” does not constitute the basis for
payment of compensation.8 Therefore, Dr. Sutton’s report cannot establish an occupational
injury as a result of these activities resulting in low back pain, shoulder pain and knee pain.
While Dr. Sutton diagnosed a sacroiliac joint strain due to rotation of her back at work,
he did not explain whether this strain developed over a period of time or was the result of the
activities of one workday. He also failed to provide medical reasoning explaining how and why
appellant’s joint strain developed due to her employment activities. Without medical rationale,
Dr. Sutton’s report is insufficient to establish an occupational disease claim for the diagnosed
condition of sacroiliac joint strain.9
On appeal, and before OWCP, counsel contended that Dr. Sutton’s statements regarding
appellant’s disability for work and the ongoing deterioration of her conditions was sufficient to
establish her occupational disease claim. The Board finds the opinion of Dr. Sutton to be
insufficient to establish appellant’s claim for an occupational disease.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish an occupational disease causally related
to factors of her federal employment.

8

Robert Broome, 55 ECAB 339 (2004).

9

See supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

